Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 1 March 2021 has been entered.

Election/Restriction
In the reply received on 21 November 2022, Applicant elected the species: A-a) wherein the inflammatory disease is sarcoidosis; and B-b) wherein the human subject receives at least one additional anti-inflammatory drug selected from corticosteroids. 
Claims 1-72 are cancelled. Claims 73-91 are pending and under examination to the extent they read on the elected species. Claims 73-77, 82 and 84-91 read on the elected species, and claims 78-81 and 83 are withdrawn as being drawn to non-elected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Application Data Sheet
In the “Domestic Benefit/National Stage Information” section, the filing date of U.S. Application No. 14/913,578 should be 22 February 2016 (not 2014-09-01). Also, it is suggested to use the format PCT/EP2014/068689 (instead of PCTEP2014068689) for the PCT application.
Appropriate correction is required.

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs on page 109, lines 19. Compliance with the sequence rules is required.

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 14/913,578 is now patented. The first paragraph of the specification (the section “CROSS REFERENCE TO RELATED APPLICATIONS”) should be updated accordingly.
Appropriate correction is required.

Claim Objections
Claims 73 and 77 are objected to because of the following informalities:
Claim 73 uses improper Markush language, e.g., “wherein the inflammatory disease selected from a group comprising sarcoidosis, … and osteoarthritis”, which should be “wherein the inflammatory disease is selected from the group consisting of sarcoidosis, … and osteoarthritis”.
Claims 73 and 77 use acronyms without first defining what they represent in the independent claims (see, for example, “SLE”, “DMARDs”).  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 88 recites: “wherein the first dose has 40 mg, 160 mg, or 300 mg of the neutralizing antibody or functional fragment thereof, and the one or more additional doses have the corresponding half dose of 20 mg, 80 mg, or 150 mg of the neutralizing antibody or functional fragment thereof.” It is unclear whether the one or more additional doses have 20 mg, 80 mg, or 150 mg of the neutralizing antibody or functional fragment thereof (i.e., half of the first dose), or half of 20 mg, 80 mg, or 150 mg. Also, it is unclear whether the one or more additional doses include the second and the third doses. The metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73-77, 82 and 84-91 are rejected under 35 U.S.C. 103 as being unpatentable over Bebbington et al. (US 2008/0206241 A1, Pub. Date: Aug. 28, 2008), in view of Raum et al. (WO 2006/111353 A2, Int’l. Pub. Date: 26 October 2006).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bebbington teaches methods of administering a GM-CSF antagonist, e.g., an anti-GM-CSF antibody, for the treatment of patients diagnosed with a chronic inflammatory disease, e.g., rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, juvenile idiopathic arthritis, polymyositis, or systemic lupus erythermatosus (SLE) [0058]. Bebbington teaches that the patients having such disorders may also be undergoing treatment with an anti-folate compound such as methotrexate (DMARD), and the GM-CSF antagonist is administered with the anti-folate compound [0058]. Bebbington teaches that the antibodies are neutralizing antibodies, including chimeric or humanized antibodies, and fully human antibodies [0074] [0078] [0079]. Bebbington teaches that the GM-CSF antagonist is administered subcutaneously by bolus injection [0017]. Bebbington teaches that the dose of the GM-CSF antagonist is chosen in order to provide effective therapy for a patient that has a chronic inflammatory disease, and the dose is often in the range of about 1mg/kg to about 10 mg/kg or approximately about 50 mg to about 1000 mg/patient; where the antagonist is an antibody or modified antibody fragment, the in vivo half-life of between about 7 and about 25 days, and the antibody is administered approximately once per month [0127].
Bebbington teaches as set forth above. Bebbington, however, does not teach the use of an anti-GM-CSF antibody defined by the amino acid sequences recited in claims 73, 84 and 85.
Raum teaches a human monoclonal antibody or a fragment thereof, which specifically binds to and neutralizes a primate GM-CSF, wherein the antibody is useful for treating an inflammatory disease, including rheumatoid arthritis (see claims). Raum teaches the amino acid sequences of the light chain variable region and the heavy chain variable region of the antibody, which are identical to the instant SEQ ID NOs: 19 and 21, respectively, and the amino acid sequences of the light chain and the heavy chain of the antibody, which are identical to the instant SEQ ID NOs: 34 and 35, respectively (see sequence alignments attached).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-GM-CSF antibody taught by Raum in the treatment method of Bebbington. One of ordinary skill in the art would have been motivated to do so, because Bebbington teaches a method of treating patients diagnosed with a chronic inflammatory disease, e.g., rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, juvenile idiopathic arthritis, polymyositis, or systemic lupus erythermatosus (SLE), comprising administering to the patients an anti-GM-CSF antibody, and Raum teaches a human anti-GM-CSF antibody useful for treating an inflammatory disease. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.
While Bebbington does not teach that the second dose is administered at a shorter interval (e.g., at an interval of 14 days after the first initial dose) than the subsequence doses (at an interval of 28 days) (claim 73), and the first initial dose has an amount that is 2x of the subsequent doses, e.g., the first dose has 300 mg, and the subsequent doses have 150 mg of the antibody (claims 88, 89), given that the level of skill in this art is very high, and that optimizing parameters such as administration intervals and doses are routine, modifying Bebbington’s method to use a shorter initial administration interval (e.g., a second dose is administered at half-a-month after the initial first dose) and use a higher first initial dose (e.g., 2x the amount of the subsequent doses) to load a sufficient amount of the antibody initially in the patient’s body would have been prima facie obvious to one of ordinary skill in the art at the time of the invention a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
While Bebbington does not teach that at least 5 or at least 7 doses of the anti-GM-CSF antibody are administered over a period of at least 21 weeks (claim 75), given that the level of skill in this art is very high, and that optimizing parameters such as the number of doses or the treatment period are routine, modifying Bebbington’s method to administer at least 5 or at least 7 doses of the anti-GM-CSF antibody over a period of at least 21 weeks to treat a chronic inflammatory disease would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
While Bebbington does not teach that each dose has 20 mg, 80 mg, or 150 mg of the anti-GM-CSF antibody (claims 86, 87), given that the level of skill in this art is very high, and that optimizing parameters such as the doses of a therapeutic agent are routine, modifying Bebbington’s method to administer the anti-GM-CSF antibody at an amount as claimed would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 73-77, 82 and 84-91 are further rejected under 35 U.S.C. 103 as being unpatentable over Bebbington et al. (US 2008/0206241 A1, Pub. Date: Aug. 28, 2008), in view of Raum et al. (WO 2006/111353 A2, Int’l. Pub. Date: 26 October 2006), and further in view of Barnard et al. (“Sarcoidosis: immunology, rheumatic involvement, and therapeutics”, Current Opinion in Rheumatology, Vol. 13(1), p 84-91, January 2001).
Bebbington and Raum teach as set forth above. Bebbington and Raum, however, do not teach using the GM-CSF antibody to treat sarcoidosis in a patient (the elected species).  
Barnard teaches that sarcoidosis is a disorder of immunologic and inflammatory pathogenesis with rheumatic manifestation (p. 84, col. 1, 1st paragraph). Barnard teaches that sarcoidosis affects joints (including joint pain, stiffness, and chronic polyarthritis), and when it occurs in children, it may mimic the manifestations of juvenile rheumatoid arthritis (p. 87, col. 2, under “Joint disorders”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the treatment method taught and suggested by Bebbington and Raum to treat sarcoidosis in a patient. One of ordinary skill in the art would have been motivated to do so, because Bebbington and Raum teach and suggest using a human anti-GM-CSF antibody for treating patients diagnosed with an inflammatory disease, e.g., rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, juvenile idiopathic arthritis, etc., and Barnard teaches that sarcoidosis is a disorder of immunologic and inflammatory pathogenesis with rheumatic manifestation that affects joints like chronic polyarthritis and rheumatoid arthritis. Therefore, the combined teachings provide a reasonable expectation of success in treating the disorder in the patient.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 16, 2022